This is an appeal from a final judgment of the County Court at Law No. 2, of Harris County in a bond forfeiture case.
The record in this case is in the same condition as the one in Cause No. 23,147, Millard Tatum et al v. State, this day decided. The State's Attorney has filed a like motion in this case as in Cause No. 23,147, and for the reasons therein stated, the motion to dismiss the appeal is sustained and the appeal is dismissed. *Page 427 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.